Citation Nr: 0107680	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
rating decision dated November 15, 1978, which denied service 
connection for a low back disorder.  

2.  Entitlement to special monthly pension on account of 
being housebound.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In a rating decision dated November 15, 1978, the RO 
denied entitlement to service connection for low back pain 
and properly advised the veteran of that denial; that 
decision ultimately became final when he failed to submit a 
formal appeal within the required time limit.

3.  The unappealed November 1978 decision considered the law 
and evidence as it then existed and did not involve an error 
that manifestly changed the outcome.  

4.  The veteran is in receipt of nonservice-connected pension 
benefits, his disabilities consist of spondylosis of the 
cervical spine with herniated nucleus pulposus and 
myelopathy, evaluated as 60 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; chronic fatigue 
syndrome, allergic rhinitis, and low back pain, each 
currently evaluated as 10 percent disabling; and low back 
condition, left elbow pain, hearing loss, residuals of 
multiple physical injuries, and mild sleep apnea, each 
evaluated as noncompensable.  His combined evaluation is 80 
percent.

5.  The veteran is not shown by reason of his disabilities to 
be substantially confined to his dwelling and immediate 
premises and is not institutionalized due to his 
disabilities.


CONCLUSIONS OF LAW

1.  No CUE exists in the RO's rating decision dated November 
15, 1978, which denied entitlement to service connection for 
a low back disorder.  38 U.S.C.A. § 5109A (West Supp. 2000); 
38 C.F.R. § 3.105 (2000).  

2.  The requirements for special monthly pension on account 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.102, 3.351 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters 

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
§ 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe and further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
5107)

The RO has informed the veteran by its letters, the statement 
of the case, and the supplemental statements of the case; of 
the evidence needed to substantiate his claim, and has also 
advised him of the evidence it has obtained and of any 
evidence he should obtain.  The RO has also repeatedly sought 
to obtain all records of treatment reported by the veteran.  
Further, it has afforded him VA examinations, and the 
opportunity for additional examinations.  The Board finds 
that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under the law, no further assistance is 
required prior to adjudication of this claim.

As will be discussed below, a claim of CUE is decided on the 
basis of the evidence of record at the time of the prior 
decision.  Thus, with regard to this issue, VA has no duty to 
obtain additional records or examinations.



Whether Clear and Unmistakable Error (CUE) Exists in a Rating 
Decision Dated November 15, 1978, Which Denied Service 
Connection for a Low Back Disorder.  

Pertinent Laws and Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).  
Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  38 
U.S.C.A. § 7105(c) (West 1991)(formerly 38 U.S.C. § 4005(c)); 
38 C.F.R. § 20.1103 (2000) (formerly 38 C.F.R. § 19.153).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..." Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  The Court went on to hold 
that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Service Connection Laws and Regulations Extant in November 
1978

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 U.S.C.A. § 1111 (West 1991) (formerly 38 U.S.C. § 311); 38 
C.F.R. § 3.304(b) (2000).  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  38 U.S.C.A. § 1113 (West 
1991) (formerly 38 U.S.C.A. § 313); 38 C.F.R. § 3.304(b).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991) 
(formerly 38 U.S.C. § 310); 38 C.F.R. § 3.303 (2000).  38 
C.F.R. § 3.303(c) (2000) excludes certain disorders from 
service connection.  Thus, congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not "diseases or injuries" 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).

A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  

Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence thereof.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have pre-existed service.  38 C.F.R. § 
3.303(c) (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991) 
(formerly 353); 38 C.F.R. § 3.306(a) (2000).

Factual Background

The report of pre-induction examination, dated in November 
1965, shows that the veteran's spine was normal upon clinical 
evaluation.  The veteran was seen on September 20, 1967 for 
back complaints caused by lifting.  The examiner noted an 
"old back injury" that existed prior to service.  The 
veteran reported increased problems with his back over the 
past year.  The pain radiated down his left leg.  Examination 
showed left paraspinous spasm and decreased range of motion.  
His treatment included medication, 48 hours of bed rest, and 
the use of a bed board.  A notation dated 3 days later 
reported that he was "improved somewhat," and he was 
assigned light duty for 48 hours.  There were no additional 
reports of treatment for back problems during service.  At 
time of service separation examination in January 1968, the 
veteran gave a history of recurrent back pain.  The veteran 
indicated that he had filed a claim for compensation for his 
back problems, but clinical evaluation of the spine was 
reported as normal.  

Postservice VA records dated in 1978 indicate that the 
veteran was seen for back complaints following an automobile 
accident earlier that year.  He gave a history of injuring 
his back during service 10 years earlier, and indicated that 
he had experienced back pain ever since.  Chronic low back 
pain was diagnosed.  X-ray showed disc space narrowing at L5-
S1.  

In a rating decision dated in November 1978, the RO denied 
the veteran's claim of entitlement to service connection for 
low back pain because it was found that chronicity of 
residuals for a back condition were not established in 
service, nor had there been continuity of medical treatment 
for this condition since release from active service.  

The veteran submitted a notice of disagreement with the 
decision in January 1979.  He subsequently requested that the 
time limit for submitting his substantive appeal be extended 
to December 1979.  The RO granted the extension, but no 
further communication was received from the veteran until 
August 1982.

Clinical records submitted subsequent to the November 1978 
rating decision show treatment for back complaints as early 
as 1972.  At that time, private X-ray of the lumbosacral 
spine showed that the L5, S1 interspace was slightly narrower 
than those above.  It was a VA physician's opinion in 1982 
that the veteran's mechanical back pain and chronic lumbar 
strain were due to poor posture and being overweight.  A 
magnetic resonance imaging (MRI) procedure conducted in 
August 1999 reflected multilevel lumbar spondylosis with L2-
L3 disc bulging and protrusion.  Treatment included epidural 
injections.  

Analysis

As stated above, the RO denied service connection for a low 
back disorder in a November 15, 1978, rating decision that 
became final absent the perfection of a timely appeal by the 
veteran or a showing of CUE.  38 U.S.C.A. § 7105(c) (2000).  
In statements provided by the veteran since 1978 and through 
testimony at personal hearings in November 1999 and December 
2000, the veteran has generally argued that there was CUE in 
the 1978 decision in that he had no preservice back injury 
and because the service medical records (SMRs)reflect 
inservice treatment for a back disorder which he complained 
of at time of service separation.  Additionally, he points 
out that it was noted upon his separation examination report 
that he intended to file a claim for compensation with VA.  
He argues that these factors provide evidence of chronic 
disability in service and that service connection should have 
been granted.  

The Board has considered the above argument, but the issue is 
not whether there was evidence in support of the veteran's 
claim, but whether the RO considered the correct law and 
evidence in reaching its decision.  The RO had before it 
service medical records showing only a single episode of 
inservice treatment for a back disability, and no post-
service treatment until an intercurrent auto accident 
approximately ten years after service.  The RO could have 
found this evidence to be more probative than the report of 
back pain on the separation examination, or the notation that 
the veteran intended to file a VA claim.  

The veteran is ultimately arguing that the RO should have 
given greater weight to the evidence supporting his claim 
than to the evidence against it.  A dispute as to how 
evidence is weighed cannot constitute CUE.  Russell v. 
Principi, 3 Vet. App. at 313.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE is error "that [is] undebatable, so that it 
cane be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, supra.  "It must always be remembered that 
CUE is a very specific and rare kind of 'error.'"  Fugo, 
supra.  A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

Subsequent to the November 1978 decision, the veteran has 
supplied additional medical records regarding his claim.  A 
CUE claim must be based on the record and the law that 
existed when that decision was made.  Consequently, such 
medical records cannot form the basis of a CUE claim.  In any 
event, the medical records submitted do not associate the 
veteran's postservice back symptoms to his military service.  

Thus, when the extant law is applied to the factual evidence 
of record at the time of the November 1978 decision, the 
denial of service connection for low back pain is reasonably 
supported, without evidence of an error that changed the 
outcome of the veteran's claim.  Accordingly, in the absence 
of any additional allegations, the motion is denied.  

Entitlement to Special Monthly Pension on Account of Being 
Housebound.  

Pertinent Laws and Regulations

The veteran is in receipt of non-service-connected pension 
benefits.  38 U.S.C.A. § 1521 (West 1991).  Increased pension 
benefits are payable to a veteran who is housebound.  38 
U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 
3.351(d) (2000).  The pertinent regulations provide that the 
rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under § 4.17 of this chapter) the 
veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or, (2) is "permanently housebound" by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d) (2000).

Factual Background

In a rating decision dated in December 1999, the veteran's 
disabilities were evaluated as follows: spondylosis of the 
cervical spine with herniated nucleus pulposus and 
myelopathy, evaluated as 60 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; chronic fatigue 
syndrome, allergic rhinitis, and low back pain, each 
currently evaluated as 10 percent disabling; and low back 
condition, left elbow pain, hearing loss, residuals of 
multiple physical injuries, and mild sleep apnea, each 
evaluated as noncompensable.  His combined evaluation was 80 
percent..  

The medical evidence for consideration includes a February 
1999 VA examination report (VA FORM 21-2680) for aid and 
attendance and housebound benefits.  At that time, the 
veteran reported difficulty ambulating with frequent falls.  
He had chronic low back pain.  The examiner noted that he 
walked in a flexed position with walker.  He mobilized longer 
distances in a wheelchair.  The examiner opined that he 
appeared independent in activities of daily living.  Some 
weakness in the hands was noted, but they were still 
functional.  His had weak hip flexors.  His spastic left 
extremity limited ambulation.

At a personal hearing in November 1999, the veteran testified 
that he had multiple medical ailments that continued to 
deteriorate.  He had used a wheelchair since September 1998.  
He needed the wheelchair or a walker, or some sort of 
assistance, to ambulate any appreciable distance as his legs 
did not support him.  He could not stand for a prolonged 
period of time.  His ongoing pain radiated into the lower 
extremities.  He experienced muscle spasms.  There was 
weakness in his hands, which caused difficulty with gripping.  
He was under treatment and was no numerous medications.  
These medications made his drowsy for most of the day.  He no 
longer drove a car.  Shopping required assistance or was 
either done for him.  He did do things for himself at home.  

VA medical records from 1999 essentially reflect treatment 
for his low back symptoms.  Other medical conditions noted, 
however, included diabetes mellitus, sleep apnea, 
gastroesophageal reflux disease, and rhinitis.  

At a more recent personal hearing in December 2000, the 
veteran reiterated that his multiple medical conditions were 
worsening in severity.  He added that he was on approximately 
13 medications and insulin for his various ailments.  It was 
noted that he was in a wheelchair.  He reported that he was 
unable to mobilize any distance at all without the assistance 
of a walker or his wheelchair.  He said that someone did his 
cooking and cleaning and that he did not take many baths as 
he was afraid of falling.  While he still drove, he reported 
difficulty in that he did not react like he used to.  He 
shopped at a local store that provided him much assistance 
such as pumping his gas for him.  He said that he spent most 
of his day in bed.  

Analysis

Based on this evidence, the Board fins that the veteran does 
not meet the requirements for special monthly pension on 
account of being housebound.  The veteran does not have a 
single disability that is evaluated as 100 percent disabling 
along with an additional disability which is independently 
evaluated as 60 percent disabling.  The veteran's combined 
evaluation is only 80 percent, and he has not disputed the 
evaluations provided by the RO.  See 38 C.F.R. Part 4, 
Diagnostic Codes (DCs) 5293, 7913, 6354, 6522, and 6847.

In addition, the veteran is not shown to be confined to his 
dwelling or immediate premises due to his disabilities.  In 
this regard, the Board notes that the record reflects that 
the veteran does travel beyond his premises as necessary.  
Accordingly, the Board concludes that the requirements for 
housebound benefits have not been met.  


ORDER

No CUE exists in a rating decision dated November 15, 1978, 
which denied service connection for a low back disorder.  

Special monthly compensation on account of housebound is 
denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

